Case 3:20-cv-00678-RGJ-CHL Document 17 Filed 08/19/21 Page 1 of 12 PageID #: 236




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  THOMAS S. ARMSTRONG                                                                   Plaintiff

  v.                                                         Civil Action No. 3:20-CV--RGJ

  LIBERTY MUTUAL FIRE INSURANCE                                                      Defendants
  COMPANY

                                           * * * * *

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Thomas S. Armstrong (“Armstrong”) and Defendant Liberty Mutual Fire

 Insurance Company (“Liberty Mutual”) both move for summary judgment. [DE 11; DE ].

 Briefing is complete [DE 13; DE 14; DE 16] and this matter is ripe. For the reasons below, the

 Court will DENY Armstrong’s Motion for Summary Judgment [DE 11] and GRANT Liberty

 Mutual’s Motion for Summary Judgment [DE 12].

                                    I.     BACKGROUND

        In September 2019, Ashley Stickle (“Stickle”) struck Armstrong with her vehicle while he

 was riding his bicycle. [DE 12 at 137]. Stickle was insured by State Farm, and Armstrong settled

 his suit against Stickle for her policy limits. Id. Armstrong had Underinsured Motorist (“UIM”)

 coverage under a Liberty Mutual policy (the “Policy”). Id. at 138. The central dispute is whether

 the Policy entitles Armstrong to $100,000 or $300,000 in UIM coverage for the damages he

 sustained due to the accident. [DE 1-1 at 6]. In April 2020, Armstrong sent Liberty Mutual a

 Coots notice and demanded UIM coverage. [DE 12 at 137-38]. Liberty Mutual offered Armstrong

 $100,000 in UIM coverage, which it contends is the Policy’s limit. Id. at 138. In October 2020,

 Armstrong sued in Jefferson County Circuit Court seeking a declaratory judgment that the Policy’s




                                                1
Case 3:20-cv-00678-RGJ-CHL Document 17 Filed 08/19/21 Page 2 of 12 PageID #: 237




 limit is $300,000, not $100,000. [DE 1-1]. Liberty Mutual timely removed the case to this Court

 based on diversity. [DE 1]. The parties now cross-move for summary judgment. [DE 11; DE 12].

                                        II.     DISCUSSION

 A. Jurisdiction

           Under the Declaratory Judgment Act, a federal court “may declare the rights and other

 legal relations of any interested party seeking such declaration.” 28 U.S.C. § 2201(a). While the

 Act authorizes district courts to exercise jurisdiction, it does not mandate or impose a duty to do

 so. Bituminous Cas. Corp. v. J & L Lumber Co., Inc., 373 F.3d 807, 812 (6th Cir. 2004). While

 neither party has addressed the Court’s jurisdiction, the Court will first determine whether the

 exercise of jurisdiction is appropriate under the circumstances of this case before addressing the

 parties’ motions for summary judgment. See Berkley Assurance Co. v. Carter Douglas Co., LLC,

 No. 1:18-CV-00099-GNS, 2020 WL 201051, at *1 (W.D. Ky. Jan. 13, 2020) (“Although the issue

 has not been raised, courts are encouraged to, sua sponte, examine the issue of whether to exercise

 their discretion in asserting jurisdiction over actions brought pursuant to the Declaratory Judgment

 Act, 28 U.S.C. § 2201(a)”).

           The court considers five factors (“Grand Trunk factors”) to determine whether the exercise

 of Declaratory Judgment Act jurisdiction is proper. Grand Trunk W.R.R. Co. v. Consol. Rail Co.,

 746 F.2d 323, 326 (6th Cir. 1984) (internal quotation marks omitted). Although the Court must

 balance the five factors, the Sixth Circuit has never clarified the relative weights of the factors. Id.

 at 326.

           The first two Grand Trunk factors assess “(1) whether the declaratory action would settle

 the controversy” and “(2) whether the declaratory action would serve a useful purpose in clarifying

 the legal relations in issue.” Grand Trunk, 746 F.2d at 326. Because “it is almost always the case



                                                    2
Case 3:20-cv-00678-RGJ-CHL Document 17 Filed 08/19/21 Page 3 of 12 PageID #: 238




 that if a declaratory judgment will settle the controversy, . . . it will clarify the legal relations in

 issue,” the inquiries required by these two factors often overlap substantially. United Specialty

 Ins. Co. v. Cole’s Place, Inc., 936 F.3d 386, 397 (6th Cir. 2019) (citing Scottsdale Ins. Co. v.

 Flowers, 513 F.3d 546, 557 (6th Cir. 2008); Bituminous, 373 F.3d at 814; and Northland Ins. Co.

 v. Stewart Title Guar. Co., 327 F.3d 448, 454 (6th Cir. 2003)).

         There are two lines of cases in the Sixth Circuit. United Specialty Ins. Co. v. Cole’s Place,

 Inc., No. 3:17-CV-00326-TBR, 2018 WL 1914731, at *4 (W.D. Ky. Apr. 23, 2018), aff’d, 936

 F.3d 386 (6th Cir. 2019) (citing Flowers, 513 F.3d at 555). “One line of cases approved of

 declaratory actions because they can ‘settle the insurance coverage controversy,’ while a second

 line of cases disapproved of declaratory actions because while they ‘might clarify the legal

 relationship between the insurer and the insured, they do not settle the ultimate controversy.’” Id.

 (quoting Flowers, 513 F.3d at 555).

         This action falls into the first line of cases. The parties dispute whether Armstrong is

 entitled to $100,000 or $300,000 in UIM coverage. There are no fact-bound issues of state law

 awaiting resolution in the state-court litigation. See Bituminous, 373 F.3d at 813–14. As a result,

 this declaratory judgment action will “settle the controversy,” as it resolves the dispute between

 the insurer and insured over coverage. See, e.g., W. World Ins. Co. v. Hoey, 773 F.3d 755, 760–

 61 (6th Cir. 2014). The first two Grand Trunk factors therefore support the exercise of jurisdiction.

         The third factor considers “whether the use of the declaratory judgment action is motivated

 by ‘procedural fencing’ or [is] likely to create a race for res judicata.” Flowers, 513 F.3d at 558.

 Based on the parties’ pleadings, there is no competing state court declaratory action. Thus, the

 third Grand Trunk factor supports the exercise of jurisdiction.




                                                    3
Case 3:20-cv-00678-RGJ-CHL Document 17 Filed 08/19/21 Page 4 of 12 PageID #: 239




         The fourth Grand Trunk factor addresses “whether accepting jurisdiction would increase

 friction between federal and state courts” and is broken into three sub-parts. Id. at 559. The first

 sub-part “focuses on whether the state court’s resolution of the factual issues in the case is

 necessary for the district court’s resolution of the declaratory judgment action.” Id. at 560. Here,

 any factual determinations the Court may have to make will not overlap with a state court action

 because there is no state court action pending. As a result, this sub-part supports exercising

 jurisdiction.

         The second sub-part examines “which court, federal or state, is in a better position to

 resolve the issues in the declaratory action.” Id. The Sixth Circuit has “found that ‘issues of

 insurance contract interpretation are questions of state law with which the Kentucky state courts

 are more familiar and, therefore, better able to resolve.’” Id. at 561 (quoting Travelers Indem. Co.

 v Bowling Green Prof. Assoc., 495 F.3d 266, 273 (6th Cir. 2007)). The questions that would arise

 here do not, however, involve novel issues of Kentucky law. See Cole’s Place, Inc., 2018 WL

 1914731 at *8. The second sub-part therefore is neutral.

         The third sub-part “focuses on whether the issue in this federal action implicates important

 state policies and is, thus, more appropriately considered in state court.” Flowers, 513 F.3d at 561.

 Kentucky state courts are “more familiar and, therefore, better able to resolve” interpretation of

 insurance contracts. Id. Even when the state law is not difficult to apply, the Sixth Circuit has

 usually found “that the interpretation of insurance contracts is closely entwined with state public

 policy.” Cole’s Place, Inc., 936 F.3d at 401, citing e.g., Flowers, 513 F.3d at 561 and Travelers,

 495 F.3d at 273. Because this action involves an interpretation of a Kentucky insurance contract,

 the third sub-part counsels against exercising jurisdiction.




                                                   4
Case 3:20-cv-00678-RGJ-CHL Document 17 Filed 08/19/21 Page 5 of 12 PageID #: 240




        The fifth and final factor asks “whether there is an alternative remedy which is better or

 more effective” than federal declaratory relief. Grand Trunk, 746 F.2d at 326. Kentucky law

 provides a declaration of rights procedure under KRS § 418.040. Mass. Bay Ins. Co. v. Christian

 Funeral Dirs., Inc., No. 18-5267, 2018 WL 6787945, at *8 (6th Cir. Dec. 26, 2018). The Sixth

 Circuit has held that, “[i]n many ways, this alternative would have been better.” Flowers, 513

 F.3d at 562. Specifically,“[t]he Kentucky courts are in a superior position to resolve undecided

 questions of state law,” and “Kentucky courts might also have been able to combine the two actions

 so that all issues could be resolved by the same judge.” Id. For these reasons, overall, the fifth

 Grand Trunk factor weighs against exercising jurisdiction.

        As noted above, the Sixth Circuit has never suggested the relative weight of the factors;

 instead, “[t]he relative weight of the underlying considerations of efficiency, fairness, and

 federalism will depend on facts of the case.” Cole’s Place, Inc., 936 F.3d at 402 (citing Hoey, 773

 F.3d at 759). Further,“[t]he essential question is always whether [the court] has taken a good look

 at the issue and engaged in a reasoned analysis of whether issuing a declaration would be useful

 and fair.” Id. (citing Hoey, 773 F.3d at 759) (citation omitted). Having evaluated those factors,

 the first three factors support exercising jurisdiction, as does one sub-part of the fourth factor.

 Because of the importance of these factors, the exercise of the Court’s discretionary jurisdiction is

 appropriate.

 B. Summary Judgment

        Summary judgment is required when “there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving

 party bears the burden of specifying the basis for its motion and showing the lack of a genuine

 issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the moving party



                                                  5
Case 3:20-cv-00678-RGJ-CHL Document 17 Filed 08/19/21 Page 6 of 12 PageID #: 241




 satisfies this burden, the nonmoving party must produce specific facts showing a material issue of

 fact for trial. Anderson v. Liberty Mut. Lobby, Inc., 477 U.S. 242, 247–48 (1986). “Factual

 differences are not considered material unless the differences are such that a reasonable jury could

 find for the party contesting the summary judgment motion.” Bell v. City of E. Cleveland, 125

 F.3d 855 (6th Cir. 1997) (citing Liberty Mut. Lobby, 477 U.S. at 252).

        A district court considering a motion for summary judgment may not weigh evidence or

 make credibility determinations. Daugherty v. Sajar Plastics, Inc., 544 F.3d 696, 702 (6th Cir.

 2008); Adams v. Metiva, 31 F.3d 375, 379 (6th Cir. 1994). The Court must view the evidence and

 draw all reasonable inferences in a light most favorable to the nonmoving party. Williams v. Int’l

 Paper Co., 227 F.3d 706, 710 (6th Cir. 2000). But the nonmoving party must do more than show

 some “metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith

 Radio Corp., 475 U.S. 574, 586 (1986); see also Loyd v. Saint Joseph Mercy Oakland, 766 F.3d

 580, 588 (6th Cir. 2014). Instead, the nonmoving party must present specific facts showing that a

 genuine factual issue exists by “citing to particular parts of materials in the record” or by “showing

 that the materials cited do not establish the absence . . . of a genuine dispute[.]” Shreve v. Franklin

 Cty., Ohio, 743 F.3d 126, 136 (6th Cir. 2014). “The mere existence of a scintilla of evidence in

 support of the [nonmoving party’s] position will be insufficient; there must be evidence on which

 the jury could reasonably find for the [nonmoving party].” Liberty Mut. Lobby, 477 U.S. at 252.

        To determine the extent of UIM coverage, the Court begins by interpreting the relevant

 insurance contract.     Stone v. Ky. Farm Bureau Mut. Ins. Co., 34 S.W.3d 809, 810

 (Ky.Ct.App.2000). “The primary object in construing a contract . . . is to effectuate the intentions

 of the parties.” Cantrell Supply, Inc. v. Liberty Mut. Mut. Ins. Co., 94 S.W.3d 381, 384

 (Ky.Ct.App.2002). The parties’ intentions are discerned from the four corners of the contract. Id.



                                                   6
Case 3:20-cv-00678-RGJ-CHL Document 17 Filed 08/19/21 Page 7 of 12 PageID #: 242




 In the absence of any ambiguities, the Court enforces the terms as written. McMullin v. McMullin,

 338 S.W.3d 315, 320 (Ky.Ct.App.2011) (citing Whitlow v. Whitlow, 267 S.W.2d 739, 740

 (Ky.1954)).

        “A contractual provision is ambiguous if the provision is susceptible to multiple or

 inconsistent interpretations.” McMullin, 338 S.W.3d at 320. Contractual terms are assigned their

 ordinary meaning, Frear v. P.T.A. Indus., Inc., 103 S .W.3d 99, 106 (Ky.2003), and courts are

 “simply unwilling to torture words to import ambiguity into a contract where the ordinary meaning

 leaves no room for ambiguity.” First Home, LLC v. Crown Communications, Inc., No.2010–CA–

 001701–MR, 2012 WL 95560 at *5 (Ky.Ct.App. Mar. 15, 2012). That said, the contract should

 be liberally construed, and all ambiguous terms resolved in favor of the insured. Ky. Farm Bureau

 Mut. Ins. Co. v. McKinney, 831 S.W.2d 164, 166 (Ky.1992).

        1. Relevant Policy Provisions

        The Coverage Information section of the Policy Declarations provides:




                                                7
Case 3:20-cv-00678-RGJ-CHL Document 17 Filed 08/19/21 Page 8 of 12 PageID #: 243




 [DE 12-5 at 154-55].

         The “Limit of Liability” section of the “Underinsured Motorists Coverage” endorsement

 provides that:

         A. Our maximum limit of liability for all damages resulting from any one accident
         is the limit of Coverage for the policy shown in the Declarations. This is the most
         we will pay regardless of the number of:

                  1. “Insureds;”
                  2. Claims made;
                  3. Vehicles or premiums shown in the Declarations; or
                  4. Vehicles involved in the accident.

 Id. at 187.

         2. Application of Relevant Policy Provisions

         Armstrong argues that the Policy is ambiguous and should be construed in his favor to

 permit stacking of his UIM coverage. [DE 11 at 89-90; DE 13 at 210-17]. Citing Marcum v. Rice,

 987 S.W.2d 789, 790 (Ky. 1999), Liberty Mutual argues that the Policy’s express and

 unambiguous terms prohibit stacking of Armstrong’s UIM coverage. [DE 12 at 141-45]. More

                                                 8
Case 3:20-cv-00678-RGJ-CHL Document 17 Filed 08/19/21 Page 9 of 12 PageID #: 244




 specifically, Liberty Mutual argues that the UIM benefits cannot be stacked because the Policy

 contains an anti-stacking provision and is based on a single policy-level premium. Id.

        In Marcum, the Kentucky Supreme Court considered

        whether the public policy of Kentucky is violated by an automobile insurance
        carrier when it charges separate premiums for liability coverage for multiple
        vehicles in a single insurance policy, but only a single premium for a single item of
        underinsured motorist coverage, thereby defeating the claimed right of a UIM
        insured to aggregate or “stack” underinsured motorist coverage for all vehicles
        insured under the policy.

 Marcum, 987 S.W.2d at 790.

        The policy in Marcum charged “[s]eperate liability premiums . . . for each of the four

 vehicles, but only a single premium of $14 was charged for one item of UIM coverage in the

 amount of $100,00 per person per accident.” Id. The policy also contained the following “anti-

 stacking” provision:

        The limit of liability shown in the Declarations for ‘each person’ for Underinsured
        Motorists Coverage is our maximum limit of liability for all damages, including
        damages for care, loss of services or death, arising out of bodily injury sustained by
        any one insured in any one motor vehicle accident.

        Subject to this limit for ‘each person’, the limit of liability shown in the
        Declarations for ‘each accident’ for Underinsured Motorists Coverage is our
        maximum limit of liability for all damages for bodily injury sustained by two or
        more insureds resulting from any one motor vehicle accident.

        This is the most we will pay regardless of the number of:
        1. Insureds;
        2. Claims made;
        3. Vehicles or premiums shown in the Declarations; or
        4. Vehicles involved in the accident.

 Id.

        The Kentucky Supreme Court found that “[t]his language is unambiguous in its declaration

 that the policyholder receives only a single recovery of UIM coverage per person regardless of the

 number of vehicles insured.” Id. The Court reasoned that:

                                                  9
Case 3:20-cv-00678-RGJ-CHL Document 17 Filed 08/19/21 Page 10 of 12 PageID #: 245




          Under the doctrine of “reasonable expectations,” when one has bought and paid for
          an item of insurance coverage, he may reasonably expect it to be provided. The
          reasonable expectations of an insured are generally determined on the basis of an
          objective analysis of separate policy items and the premiums charged for each. The
          determinative issue in the instant case,1 therefore, is how many items of UIM
          coverage Appellants actually purchased, regardless of the fact that the insurance
          policy characterized the payment as only a single premium.

  Id. at 791 (emphasis added and internal citations omitted).

          The Marcum court found that because the insurance company charged Appellants per UIM

  policy, and not per vehicle, Appellants were only entitled to only item of UIM coverage. Id.

          Here, the Court finds that the Policy2 prohibits the stacking of UIM coverage. As a result,

  the Policy entitles Armstrong to a maximum of $100,000 in UIM coverage. In Atl. Mut. Ins. Co.

  v. Yates, the Sixth Circuit reasoned that “[t]he only basis for a reasonable expectation of stacking

  under Kentucky law is where the insured actually pays multiple premiums for separate items of

  UM coverage.” 497 F. App’x 451, 458 (6th Cir. 2012) (citing Marcum, 987 S.W.2d at 791).

  Because the policy there “expressly provided that the coverage is constant regardless of the number

  of vehicles insured, there is a single premium for a single unit of coverage, and thus no reasonable



  1
    Armstrong argues that the “number of premiums charged may be used as one factor to determine what the
  insured could reasonably expect to receive. However, it is not the only factor.” [DE 13 at 217]. But,
  according to the Kentucky Supreme Court, the “number of premiums charged” is the “determinative issue.”
  2
    The “Limit of Liability” section in the “Underinsured Motorists Coverage” endorsement contains an anti-
  stacking provision. [DE 12-5 at 187]. The Court recognizes, however, that the anti-stacking provision here
  is not identical to the one in Marcum. In Marcum, “a single premium of $14 was charged for one item of
  UIM coverage in the amount of $100,000 per person per accident.” Marcum, 987 S.W.2d at 790. Here, a
  single premium of $236 was charged for one item of UIM coverage in the amount of $100,000 per person
  and $300,000 per accident. [DE 12-5 at 154-55]. Because the policy in Marcum apparently did not clearly
  differentiate between the amount of UIM coverage per person and per accident, it makes sense that the anti-
  stacking provision there would contain additional language clarifying that issue. On the other hand, because
  the Coverage Information section in the Policy Declarations does differentiate between the amount of
  coverage per person and per accident, it does not seem necessary for the anti-stacking provision to further
  clarify that relationship. Moreover, despite this discrepancy and as noted above, Armstrong is only entitled
  to a maximum of $100,000 in UIM coverage because in “assessing whether stacking should be permitted,
  the court must focus on how many items (or units)” of coverage have been “purchased by the insured.” See
  Atl. Mut., 497 F. App’x at 455. Because Armstrong purchased only one item of UIM coverage, he cannot
  stack it.
                                                      10
Case 3:20-cv-00678-RGJ-CHL Document 17 Filed 08/19/21 Page 11 of 12 PageID #: 246




  expectation of stacking.” Id. In reaching this holding, the Sixth Circuit noted that the policy

  “critically” directed the policyholder to the “Optional Coverages Page,” which contained the

  following language: “[R]ates for UM or UM/UIM and added PIP are applied on a per policy basis.

  The same rate applies regardless of the number of vehicles insured on this policy.” Here, the

  Policy charged a “single UIM fee regardless of the number of vehicles covered under the policy,

  entitling that insured to only one unit of UIM protection.” [Marcum, 987 S.W.2d at 791; DE 12-

  5 at 154]. The Policy charged Armstrong $236 in “Underinsured Motorists Coverage Per Policy.”

  [DE 12-5 at 155]. Significantly, the Policy contains functionally identical language to that

  approved of by the Sixth Circuit in Atl. Mut.: “Uninsured Motorists coverage and Underinsured

  Motorists coverage are charged on a per policy and not a per vehicle basis.” Id. at 154. And

  Armstrong has not carried his burden of proving that—despite the Policy’s express language—the

  “single premium was calculated based upon the number of insured vehicles.” Encompass Ins. Co.

  v. Kugland, No. 2005-CA-001821-MR, 2006 WL 3457483, at *2 (Ky. Ct. App. Dec. 1, 2006)

  (“The burden of proving how the single premium was calculated in the insurance policy is placed

  upon the [plaintiff]. It is inappropriate to enter summary judgment in favor of the [plaintiff] in

  absence of facts showing that the single premium was calculated based upon the number of insured

  vehicles”) (internal citation omitted).

         Finally, other Kentucky appellate courts have found that UIM coverage may not be stacked

  when, like the UIM coverage here, it is policy-based. See Cole v. State Auto Ins. Co., 19 S.W.3d

  115, 116 (Ky. Ct. App. 2000) (“State Auto [] implemented a premium structure similar to the one

  in the Marcum case. It was demonstrated that Cole paid the same premium for her two cars as

  other policyholders paid for one, two, or more cars . . . [T]he declaration sheet for the coverage in

  effect at the time of the accident clearly shows that the UIM coverage was policy-based.



                                                   11
Case 3:20-cv-00678-RGJ-CHL Document 17 Filed 08/19/21 Page 12 of 12 PageID #: 247




  Accordingly, under the rule set forth in Swartz, Cole is not entitled to stack her UIM coverage”);

  Adkins v. Kentucky Nat. Ins. Co., 220 S.W.3d 296, 299 (Ky. App. 2007) (“[W]e therefore hold

  that an insurer is not required to stack multiple units of UM coverage which have been paid by a

  single premium, if that premium is not based on the number of vehicles insured. As in Marcum,

  we base this conclusion on our recognition that an insured has no reasonable expectation of

  stacking where he or she pays a single premium which does not vary based on the number of

  vehicles insured”); Encompass, 2006 WL 3457483, at 2 (“In determining whether UIM coverage

  is stackable, the ‘deciding factor’ is ‘what the insured actually paid for . . . and the manner in which

  the insurance company calculated and billed the premium’”) (quoting Marcum, 987 S.W.2d at

  791).

                                            III.    CONCLUSION

          Having considered the parties’ filings and the applicable law, and being otherwise

  sufficiently advised, the Court ORDERS:

          (1) The Court finds that the exercise of its jurisdiction over this declaratory judgment

             action under 28 U.S.C § 2201 is proper.

          (2) Armstrong’s Motion for Summary Judgment [DE 11] is DENIED.

          (3) Liberty Mutual’s Motion for Summary Judgment [DE 12] is GRANTED.

          (4) This matter is DISMISSED with prejudice and STRICKEN from the Court’s active

             docket.

          (5) The Court will enter a separate Judgment.




                                                                August 18, 2021

                                                    12
